Case: 13-13686    Date Filed: 08/22/2014   Page: 1 of 10


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                            Nos. 13-13686; 13-14653
                            Non-Argument Calendar
                          ________________________

                           Agency No. A095-230-246



LENIS IRENE ARBOLEDA BOHORGUEZ,

                                                                           Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                     Petitions for Review of Decisions of the
                          Board of Immigration Appeals
                           ________________________

                                (August 22, 2014)

Before TJOFLAT, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Petitioner Lenis Irene Arboleda Bohorguez, a native and citizen of

Colombia, seeks review of decisions of the Board of Immigration Appeals
              Case: 13-13686    Date Filed: 08/22/2014   Page: 2 of 10


(“BIA”), in two petitions for review. We have consolidated the two petitions,

which we deny in part and dismiss in part.

                               I. BACKGROUND

        On November 2, 2000, Arboleda Bohorguez was admitted into the United

States as a non-immigrant visitor for pleasure with authorization to remain until

May 1, 2001. In February 2002, Arboleda Bohorguez filed a pro se application for

asylum and withholding of removal based on political opinion. In her application,

Arboleda Bohorguez asserted she had entered the United States for the first time on

November 2, 2001, in Brownsville, Texas, without inspection.

        In March 2002, Arboleda Bohorguez was issued a Notice to Appear

(“NTA”) charging her with removability under Immigration and Nationality Act

(“INA”) § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B), for being an alien, who at

admission as a non-immigrant, remained in the United States for a longer time than

permitted. The NTA shows Arboleda Bohorguez entered in Miami the country on

November 2, 2000, with a B-2 visa, as a non-immigrant visitor for pleasure.

During a hearing before an immigration judge (“IJ”), Arboleda Bohorguez testified

she had entered into the United States for the first and only time on November 2,

2001.

        The IJ denied Arboleda Bohorguez’s applications for asylum and

withholding of removal on several grounds, including her asylum application was


                                         2
               Case: 13-13686        Date Filed: 08/22/2014      Page: 3 of 10


time-barred, 1 and ordered Arboleda Bohorguez to be removed to Colombia. The IJ

found Arboleda Bohorguez had last entered into the United States in November

2000 as a non-immigrant visitor, with authorization to remain until May 2001, and

had stayed in the country beyond that date without authorization. The IJ also

found Arboleda Bohorguez’s testimony lacked credibility. Arboleda Bohorguez

appealed to the BIA, which dismissed her appeal. The BIA also denied Arboleda

Bohorguez’s intervening motions to remand and for change of venue.

       In August 2005, Arboleda Bohorguez married a United States citizen. In

July 2006, she filed a motion asking the BIA to reconsider the denial of her

motions to remand and for change of venue. The BIA denied her motion and

construed it as both a motion to reconsider and a motion to reopen.

       In April 2010, Arboleda Bohorguez moved the BIA to reopen her case sua

sponte and remand it to the IJ to allow her to present new evidence. She asserted

she was eligible to adjust her status to legal permanent resident, because she had

been admitted to the United States on a B-2 visa. 2 She also raised several

arguments related to her husband’s health, including a 2008 cancer diagnosis.




       1
         An application for asylum generally must be filed within one year of the alien’s arrival
in the United States. See INA § 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B).
       2
         Aliens who entered the United States without inspection generally are ineligible for
adjustment of status. See INA § 245(a), 8 U.S.C. § 1255(a) (limiting adjustment of status to
aliens who were “inspected and admitted or paroled into the United States”).

                                               3
               Case: 13-13686       Date Filed: 08/22/2014      Page: 4 of 10


       In December 2010, the BIA denied her motion to reopen her case sua sponte,

as well as a request she had filed to stay her removal, because (1) the motion was

untimely and did not qualify for any exception to the filing requirements;

(2) Arboleda Bohorguez had failed to provide an adequate explanation for her prior

statements she had entered into the United States without inspection and had not

shown she was eligible for adjustment of status; and (3) she had failed to explain

the delays between the dates on which she learned of her husband’s health

problems and her request to reopen her case.

       In May 2013, Arboleda Bohorguez filed a motion again asking the BIA to

reopen her case, to exercise its authority sua sponte to reopen her case, and to stay

her removal. She argued she was eligible for adjustment of status because (1) she

was the beneficiary of an approved I-130 petition 3 filed on her behalf by her United

States citizen husband, and (2) she had been inspected and admitted to the United

States on November 2, 2000, as a non-immigrant visitor. She further argued

reopening her case was warranted as a result of the extreme hardship she and her

immediate family would suffer, if she were deported. Arboleda Bohorguez

apologized for her prior misrepresentations regarding her entry into the United



       3
          An I-130 petition allows a United States citizen to have a qualifying alien relative
classified as an “immediate relative” under the INA so that the alien relative may then apply to
adjust his or her immigration status. Williams v. Sec’y, U.S. Dep’t of Homeland Sec., 741 F.3d
1228, 1230 (11th Cir. 2014) (citation and internal quotation marks omitted).

                                               4
              Case: 13-13686    Date Filed: 08/22/2014   Page: 5 of 10


States, which she asserted arose out of circumstances in which she had been

misguided by a former attorney.

      In July 2013, the BIA denied Arboleda Bohorguez’s May 2013 motion and

request for a stay of removal, because the motion was untimely, number-barred,

and did not satisfy any exception to the filing requirements. The BIA also

determined the motion neither proffered new evidence nor identified any errors of

law or fact warranting further consideration of the BIA’s prior decisions. Arboleda

Bohorguez also had not established exceptional circumstances warranting the

exercise of the BIA’s sua sponte authority.

      On August 16, 2013, Arboleda Bohorguez moved the BIA to reconsider its

July 2013 decision denying her May 2013 motion. Arboleda Bohorguez argued

her May 2013 motion was not time-barred and satisfied an exception to the

number-bar, because her I-130 petition, which had been approved by the United

States Citizenship and Immigration Services in August 2012, constituted material,

previously unavailable evidence showing changed circumstances.

      The BIA denied Arboleda Bohorguez’s August 2013 motion to reconsider

on September 20, 2013, because it was number-barred. The BIA also determined

the motion had identified no errors of law or fact warranting further consideration

of prior decisions.




                                         5
              Case: 13-13686     Date Filed: 08/22/2014   Page: 6 of 10


      Arboleda Bohorguez has filed two petitions for review. The first challenges

the BIA’s July 2013 order denying her May 2013 motion to reopen her case. The

second challenges the BIA’s September 2013 denial of her August 2013 motion to

reconsider.

                                 II. DISCUSSION

A. Motions to Reopen and Reconsider

      In her petitions for review, Arboleda Bohorguez argues the BIA improperly

denied her motions to reopen and to reconsider. She contends the BIA failed to

appreciate she had entered the United States legally as a visitor and therefore is

eligible for adjustment of status, with a waiver of inadmissibility, because she is

married to a United States citizen. Arboleda Bohorguez further asserts the BIA

improperly made a de novo factual finding when it failed to accept the truth of her

latest allegations concerning her date of entry, thereby overturning the IJ’s prior

finding that she had entered the country legally on a visitor visa.

      We review the BIA’s denials of motions to reopen and to reconsider for

abuse of discretion. Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1286 (11th Cir.

2008) (per curiam). We review legal determinations, including our subject matter

jurisdiction, de novo. Diallo v. U.S. Att’y Gen., 596 F.3d 1329, 1332 (11th Cir.

2010) (per curiam); Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th

Cir. 2007).


                                          6
                Case: 13-13686       Date Filed: 08/22/2014       Page: 7 of 10


       1. Motion to Reopen

       An alien may file one motion to reopen removal proceedings, which must be

filed within 90 days of the date of entry of the final order of removal. INA

§ 240(c)(7)(A), (c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(A), (c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(2); Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009)

(per curiam); Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006) (per

curiam). The motion must “state the new facts that will be proven at a hearing to

be held if the motion is granted” and “be supported by affidavits or other

evidentiary material.” INA § 240(c)(7)(B), 8 U.S.C. § 1229a(c)(7)(B); 8 C.F.R.

§ 1003.2(c)(1); Ali, 443 F.3d at 808.

       In July 2006, Arboleda Bohorguez filed a motion to reconsider the BIA’s

denial of her motions to remand and to change venue. The BIA construed her

motion as both a motion to reconsider and a motion to reopen. 4 Arboleda

Bohorguez thereafter filed a second motion to reopen in April 2010. 5 Accordingly,

Arboleda Bohorguez’s May 2013 motion was her third motion and is number-

barred. See INA § 240(c)(7)(A), 8 U.S.C. § 1229a(c)(7)(A) (limiting motions to

reopen to one motion).


       4
         Arboleda Bohorguez has not argued the BIA improperly construed her July 2006
motion as a motion to reopen.
       5
         She has not argued in her petitions for review that, by labeling her April 2010 motion as
a request for sua sponte relief, she could avoid the number limitations on motions to reopen.


                                                7
               Case: 13-13686       Date Filed: 08/22/2014      Page: 8 of 10


       Arboleda Bohorguez’s May 2013 motion was filed more than 90 days after

the BIA’s June 2006 order dismissing her appeal from the IJ’s decision ordering

her removal and therefore was untimely. 6 See INA § 240(c)(7)(C), 8 U.S.C.

§ 1229a(c)(7)(C) (motions to reopen must be filed within 90 days of the final order

of removal). Arboleda Bohorguez has alleged no facts suggesting her May 2013

motion satisfied any other exceptions to the time and number limitations. While

there are some recognized exceptions to the number-bar and 90-day time limit,

Arboleda Bohorguez does not argue that she qualifies for any of them. See INA

§ 240(c)(7)(A), (c)(7)(C)(i), (iv), 8 U.S.C. § 1229a(c)(7)(A), (c)(7)(C)(i), (iv)

(exception for victims of domestic violence); 8 C.F.R. § 1003.2(c)(3) (exceptions

for certain orders entered in absentia, changed country conditions, jointly filed

motions, and fraud in the original proceeding). Nor has she claimed she was

entitled to equitable tolling of the deadline for filing a motion to reopen. See

Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357, 1362-64 (11th Cir. 2013) (en

banc) (per curiam) (holding the 90-day deadline to seek reopening is subject to

equitable tolling). Therefore, Arboleda Bohorguez has not shown the BIA erred in

concluding her May 2013 motion was both number-barred and untimely.



       6
         In her May 2013 motion, Arboleda Bohorguez argued reopening her case was warranted
because of the extreme hardship she and her immediate family would suffer if she were deported.
She, however, has failed to brief this claim in her petitions for review and therefore has
abandoned it. Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1330 n.1 (11th Cir. 2011) (per curiam)
(recognizing issues not addressed in a party’s brief to this court are deemed abandoned).
                                              8
              Case: 13-13686     Date Filed: 08/22/2014    Page: 9 of 10


Consequently, we deny Arboleda Bohorguez’s petition regarding the BIA’s denial

of her May 2013 motion to reopen.

      2. Motion to Reconsider

      An alien may file one motion to reconsider a BIA decision within 30 days of

the mailing of the decision. 8 C.F.R. § 1003.2(b)(2). A motion to reconsider must

specify the errors of fact or law in the prior BIA decision and must be supported by

pertinent authority. INA § 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C); 8 C.F.R.

§ 1003.2(b)(1). A motion to reconsider that “merely republishes the reasons that

had failed to convince the tribunal in the first place gives the tribunal no reason to

change its mind.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007)

(citation and internal quotation marks omitted).

      Regardless of whether Arboleda Bohorguez’s August 2013 motion to

reconsider was number-barred, the BIA did not abuse its discretion when it denied

the motion, which identified no errors of fact or law in the BIA’s prior decision.

See INA § 240(c)(6)(C), 8 U.S.C. § 1229a(c)(6)(C); 8 C.F.R. § 1003.2(b)(1);

Calle, 504 F.3d at 1329. Arboleda Bohorguez’s August 2013 motion asked the

BIA to reconsider its July 2013 decision denying her May 2013 motion to reopen.

Arboleda Bohorguez, however, alleged no facts in her August 2013 motion to

reconsider showing her May 2013 motion to reopen satisfied any of the exceptions

to the time and number limitations. See INA § 240(c)(7)(A), (c)(7)(C)(i), (iv), 8


                                           9
             Case: 13-13686     Date Filed: 08/22/2014   Page: 10 of 10


U.S.C. § 1229a(c)(7)(A), (c)(7)(C)(i), (iv); 8 C.F.R. § 1003.2(c)(3). Therefore, we

deny Arboleda Bohorguez’s petition with respect to the BIA’s denial of her August

2013 motion to reconsider.

B. Requests for BIA to Exercise Its Sua Sponte Authority

      Arboleda Bohorguez also contends the BIA abused its discretion when it

declined to reopen her removal proceedings sua sponte, based on several erroneous

conclusions. We, however, lack jurisdiction to review the BIA’s decision whether

to reopen or reconsider a case sua sponte in which it has rendered a decision. See

Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1294 (11th Cir. 2008); see also 8 C.F.R.

§ 1003.2(a). Therefore, we dismiss Arboleda’s petitions with respect to the BIA’s

decisions not to exercise its sua sponte authority.

      PETITIONS DENIED IN PART AND DISMISSED IN PART.




                                          10